DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/04/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020, 08/11/2020, and 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (US 2018/0127219 – from IDS), hereinafter “Wagner”.
Regarding claim 1, Wagner discloses an apparatus comprising at least one processor and at least one non-transitory memory comprising a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus (e.g. via a distributed computing system – [0062]) to: 
receive imaging data associated with a first item at a first sorting location of a material handling system (see [0045-0046 and 0059-0060] disclosing the perception systems 22 and 28, the cameras 52 and scanner 28); 
(see [0044 and 0054]); 

    PNG
    media_image1.png
    458
    607
    media_image1.png
    Greyscale

determine a (e.g. the first-tier robot is the robot 24 (see 0045, 0050, 0053]; the second-tier robots are the diverters 34 in [0060] disclosing “…..the diverters may push an object off through various other ways, such as using a robot…”; figs 1, 8 and 9 show different examples which follow the same concept); 

    PNG
    media_image2.png
    443
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    561
    media_image3.png
    Greyscale

generate a first sortation scheme for the first item, wherein the first sortation scheme indicates a first sortation path associated with (see [0048, 0050] disclosing …”the correct outbound destination is determined from the identifying code or processing indicia” (i.e. the robots are controlled correspondingly); see also [0064]); and 
cause the (see [0053, 0060]). 
Wagner teaches the claimed invention, but does not expressly teach the plurality of first-tier and second-tier robots. Nevertheless, although a plurality of robots is not specified, it was common knowledge that a implementing the sortation activity with plurality of robots is a popular choice among a finite number of options for executing an efficient sorting tasks and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner by using a plurality of robots to generate plural sorting locations, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.


Regarding claim 2, Wagner discloses as discussed above in claim 1. Wagner further discloses, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further determine an item identification associated with the first item based at least in part on the imaging data, wherein determining the sorting destination is further based on the item identification (see [0045, 0051]).
Regarding claim 3, Wagner discloses as discussed above in claim 2. Wagner further discloses, wherein the imaging data comprises a scanned image of the first item, wherein, when determining the item identification, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further identify an item label based on the scanned image (see [0045, 0051]).
Regarding claim 4, Wagner discloses as discussed above in claim 1. Wagner further discloses, wherein the plurality of second-tier robotic devices is downstream of the plurality of first-tier robotic devices in the first sortation path (see at least figure 1).
Regarding claim 5, Wagner discloses as discussed above in claim 1. Wagner further discloses, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: select a first-tier robotic device (see [0060, 0064, 0066-0068]); and select a second sorting location associated with a second-tier robotic device of (see [0060, 0064, 0066-0068]). 
Regarding claim 8, Wagner discloses as discussed above in claim 5. Wagner further discloses, wherein, when selecting the first-tier robotic device, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further determine a corresponding schedule indicator associated with each of the plurality of first-tier robotic devices, wherein selecting the first-tier robotic device is based at least in part on the corresponding schedule indicator (see [0072] disclosing the sortation system… minimum or maximum time-to-sort associated with each sorter output, or physical characteristics of the items sorted, or a priori information, or known future deliveries, or location within a facility, including the physical location relative to other allocated sorter outputs (e.g., above, beside, on or nearby), or incoming shipments, as well as knowing what items are currently upstream of the sortation process and combinations of the above).
Regarding claim 9, Wagner discloses as discussed above in claim 8. Wagner further discloses, wherein the corresponding schedule indicator indicates a maintenance schedule associated with each of the plurality of (see [0044, 0099]) disclosing the interface to set communication with the maintenance staff).
Regarding claim 12, Wagner discloses as discussed in claim 5. Wagner further discloses, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: cause the second-tier robotic device to transport the first item from the second sorting location to the sorting destination (see [0015, 0017-0018] disclosing a primary transport system for providing transport of the object along a primary direction toward a processing location that is identified based on the perception data.).
Regarding claim 13, Wagner discloses as discussed in claim 1. Wagner further discloses, wherein, when generating the first sortation scheme for the first item, the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: determine a plurality of sorting locations based at least in part on the first sorting location and the sorting destination; and determine the first sortation path based at least in part on the plurality of sorting locations (see [0043, 0053, 0068-0070] disclosing the selection of sortation stations –(e.g. locations)).
Regarding claim 14, Wagner discloses as discussed in claim 13. Wagner further discloses, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one (see [0043, 0053, 0068-0070 and 0085] disclosing the selection of sortation stations and path to the target processing).
Regarding claim 20, Wagner discloses as discussed in claim 1. Wagner further discloses, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further generate a corresponding presorting scheme indicating the first sorting location for the first item (see [0015, 0017-0018, 0042] disclosing individual parcels need to be identified and conveyed to desired parcel-specific locations. The described systems reliably automate the identification and conveyance of such parcels, employing in certain embodiments, a set of conveyors and sensors and a robot arm. In short, applicants have discovered that when automating the sortation of objects, there are a few main things to consider: 1) the overall system throughput (parcels sorted per hour), 2) the number of diverts (i.e., number of discrete locations to which an object can be routed).
Allowable Subject Matter
Claims 6-7, 10-11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – 5,881,886 to Lewandy, which is directed to an embodiment of this invention wherein a multiple degree of freedom robot arm 48 and robot arm controller 50 are used to automate the sorting process. In this embodiment a conveyor 46 moves the textiles in the direction shown by the arrow. As each textile passes through the laser beam from the laser 20 the portion of the textile that contains the patch 16 and/or thread(s) 32 emits its characteristic wavelength(s), which are detected by the photodetector 22. The output of the photodetector 22 is input to the robot controller 50, which can then identify the type of textile and cause the end effector 48a of the robot arm 48 to grasp the textile and place it into the appropriate conduit 38.
2. – US 2007/0208455 to Bollegraaf et al, which is directed to a system for sorting items out of waste material shown in the drawing, eight robots 1.1-1.8 are arranged along a conveyor 4 of which a top deck forms a conveyor track 5 along which waste material 6 can be conveyed in a direction designated with an arrow 7. In the drawing, for the sake of clarity of the drawing, the waste material 6 is only shown on an upstream section of the conveyor track 5. However, in operation, waste material will normally found over the whole length of the conveyor track 5, the amount of material 
3. – 8,594834 to Clark et al, which is directed to separately direct two or more mutually exclusive pluralities of mobile robotic devices in respective non-overlapping inventory areas of a plurality of inventory areas; direct one or more mobile robotic devices of one of the pluralities of mobile robotic devices to transport one or more portable storage units of a respective inventory area among the plurality of inventory areas to and from one or more induction stations of the respective inventory area, wherein each of the one or more induction stations correspond to a particular one of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B